Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 1 of 11            PageID 40




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


JOHNATHAN WILLIAMS,                         )
                                            )
       Plaintiff,                           )
                                            )
                                            )
VS.                                         )         No. 20-1168-JDT-cgc
                                            )
                                            )
TENNESSEE DEPARTMENT OF                     )
CORRECTION, ET AL.,                         )
                                            )
       Defendants.                          )


      ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER,
        DISMISSING COMPLAINT, AND GRANTING LEAVE TO AMEND


       Plaintiff Johnathan Williams, who is presently incarcerated at the West Tennessee

State Penitentiary (WTSP) in Henning, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 on July 30, 2020. (ECF No. 1.) The complaint concerns events that

occurred while Williams was previously incarcerated at the Northwest Correctional

Complex (NWCX) in Tiptonville, Tennessee. After Williams filed a signed motion to

proceed in forma pauperis, the Court granted the motion and assessed the civil filing fee

pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF

No. 6.) Williams names the Tennessee Department of Correction (TDOC) and Captain

First Name Unknown Lanum as Defendants. (ECF No. 1 at PageID 2, 7.) He also attempts

to sue four unidentified “John Doe” individuals.
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 2 of 11                 PageID 41




       In his complaint, Williams states that on June 8, 2020, at approximately 7:38 a.m.,

the four John Doe Defendants took him out of his cell and escorted him outside into a

recreation cage. (Id. at PageID 2.) He alleges that at some point thereafter he was talking

to another inmate “about Covid-19 an[d] our environment” when “all of a sudden” two of

the unidentified Defendants approached and threatened him with “physical harm for

exercising [F]irst Amendment rights—free speech.” (Id.) Williams states he continued to

speak and told the Defendants that threatening harm was a violation of human rights. (Id.)

The Defendants called for two more officers and allegedly “entered the Plaintiff Williams

rec cage punching and swinging on Plaintiff using excessive force . . . . Plaintiff was thrown

to the ground kicked in the face a couple times caus[ing] Plaintiff to lose his teeth.” (Id. at

PageID 3.) Williams alleges he begged for the John Doe Defendants to stop; he asked

them for medical attention, but his request for medical treatment was denied. (Id.) While

bleeding from his mouth and face, he was picked up and carried to his cell where he was

thrown inside, all while he screamed for help. (Id.) Williams further alleges the John Doe

Defendants “punched, kicked[,] knocked Plaintiff unconscious an[d] [woke] him up with

water. After Defendant[s] heard other inmates screaming he can’t breath[e],” the John Doe

Defendants “zip tied Plaintiff[’s] feet and hit Plaintiff on top of the head knocking [him]

unconscious again this time with a flashlight.” (Id.)

       Williams asserts he woke up minutes later “in so much pain” with his “feet still tied

up and cell door wide open.” (Id.) He alleges he crawled out of his cell at approximately

12:23 p.m. “looking for medical help but was quickly denied by Captain Lanum.” (Id.)

Williams states he was bleeding and his face was swollen from the assault. (Id.) He alleges

                                              2
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 3 of 11                PageID 42




he suffered a “life changing event,” and that his injuries included a loss of teeth, neck and

back pain, deep cuts, knots in his skin, and permanent marks. (Id.) at PageID 4.) He seeks

compensatory, punitive, and special damages. (Id. at PageID 5.)

       On September 9, 2020, Williams filed a motion for a temporary restraining order

(TRO). (ECF No. 8.) He states that before he was transferred to the WTSP he “had done

three [months] inside of the dry cell,” which he asserts is for inmates with bad behavior

problems. (Id.) Though it is not entirely clear, Williams appears to state that three John

Doe individuals at the WTSP placed him in a dry cell upon his arrival at that facility even

though he had not had any bad behavior problems since June 18, 2020. (Id. at PageID 36

(“From [NWCX] to [WTSP] they placeing [sic] me right into a dry man cell.”).) Williams

contends that inmates in the dry cell have no control over the lights and are unable to watch

television because there are no electrical plugs. He does not state the relief he seeks, but

the Court presumes he is asking for an order directing WTSP officials to release him from

the dry cell.

       In determining whether to issue a TRO or emergency injunction, the Court must

balance four factors: (1) the movant’s likelihood of success on the merits, (2) whether the

movant will suffer irreparable injury without the injunction, (3) whether granting the

injunction will cause substantial harm to others, and (4) whether the public interest is best

served by granting the injunction. See Workman v. Bredesen, 486 F.3d 896, 905 (6th Cir.

2007) (citing Northeast Ohio Coal for Homeless & Serv. Emps. Int’l Union, Local 1199 v.

Blackwell, 467 F.3d 999, 1005 (6th Cir. 2006).



                                             3
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 4 of 11                      PageID 43




       Williams fails to address any of these factors in his motion. He does not, however,

contend he is being harmed by placement in the dry cell; he complains only that he cannot

control the lights or watch television. Williams therefore cannot demonstrate a likelihood

of success on the merits of a claim based on being housed in the dry cell.1 Moreover,

granting a TRO merely because Williams finds the dry cell uncomfortable would disrupt

the decision-making of the WTSP staff regarding inmate classification and housing

assignments and would not serve the public interest. Accordingly, the motion for a TRO

is DENIED.

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines


       1
         To the extent Williams intended the motion for TRO also as an amendment to the
complaint alleging such a claim, the allegations would fail to state a claim under either the
Eighth or the Fourteenth Amendments.

                                                 4
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 5 of 11                PageID 44




whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Williams filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .



                                             5
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 6 of 11               PageID 45




To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Williams’s claims against the TDOC and any claims against the individual

Defendants in their official capacities are treated as claims against Tennessee. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Williams, however, does not state a

valid claim against the State of Tennessee. The Eleventh Amendment to the United States

Constitution provides that “[t]he Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend. XI. The Eleventh Amendment has been construed to prohibit citizens from

suing their own states in federal court. Welch v. Tex. Dep't of Highways & Pub. Transp.,

483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); see also Va. Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 253-54

(2011) (“A State may waive its sovereign immunity at its pleasure, and in some

circumstances Congress may abrogate it by appropriate legislation. But absent waiver or

valid abrogation, federal courts may not entertain a private person’s suit against a State.”

(citations omitted)). Tennessee has not waived its sovereign immunity and therefore may

not be sued for damages. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a

person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys.

of Ga., 535 U.S. 613, 617 (2002); Will, 491 U.S. at 71.

                                             6
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 7 of 11                  PageID 46




       Williams’s claim against Defendant Lanum for failing to take Williams for medical

care or to call on medical staff to attend him arises under the Eighth Amendment, which

protects a convicted inmate from cruel and unusual punishments. See generally Wilson v.

Seiter, 501 U.S. 294 (1991). “The right to adequate medical care is guaranteed to convicted

federal prisoners by the Cruel and Unusual Punishments Clause of the Eighth

Amendment.” Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005).

       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). In the context of a claim for lack of medical

care, the objective component requires that a prisoner have a serious medical need.

Blackmore, 390 F.3d at 895; Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir. 1994). “[A]

medical need is objectively serious if it is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would readily

recognize the necessity for a doctor’s attention.” Blackmore, 390 F.3d at 897 (internal

quotation marks and citations omitted); see also Santiago, 734 F.3d at 590 (same);

Johnson, 398 F.3d at 874 (same). In this case, Williams has sufficiently alleged he had an

objectively serious medical condition.

       To establish the subjective component of an Eighth Amendment violation, a

prisoner must demonstrate that the official acted with the requisite intent, that is, that he or

she had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; Wilson, 501 U.S

at 302-03.    The plaintiff must show that the prison officials acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer, 511

U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509 U.S. 25, 32 (1993); Woods

                                               7
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 8 of 11                    PageID 47




v. Lecureux, 110 F.3d 1215, 1222 (6th Cir. 1997); Street v. Corr. Corp. of Am., 102 F.3d

810, 814 (6th Cir. 1996); Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 79 (6th Cir. 1995).

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.”

Farmer, 511 U.S. at 835. Thus,

       [a] prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of facts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference. . . . An act or omission unaccompanied by knowledge of a
       significant risk of harm might well be something society wishes to
       discourage, and if harm does result society might well wish to assure
       compensation. The common law reflects such concerns when it imposes tort
       liability on a purely objective basis. . . . But an official’s failure to alleviate
       a significant risk that he should have perceived but did not, while no cause
       for commendation, cannot under our cases be condemned as the infliction of
       punishment.

Id. at 837-38 (emphasis added; citations omitted); see also Garretson v. City of Madison

Heights, 407 F.3d 789, 796 (6th Cir. 2005) (“If the officers failed to act in the face of an

obvious risk of which they should have known but did not, then they did not violate the

Fourteenth Amendment.”).

       Here, Williams alleges that he “crawled out of his cell looking for medical help but

was quickly denied by Captain Lanum.” (ECF No. 1 at PageID 3.) Williams does not,

however, allege how Lanum, who is not alleged to be a medical provider, would have

known he was seriously injured. He does not state that Lanum witnessed the alleged

assault. Though he allegedly asked Lanum for medical attention later the same day,

Williams does not allege whether Lanum could see the extent of his injuries at that time or

state what he told Lanum about those injuries. Williams thus has not sufficiently alleged

                                               8
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 9 of 11               PageID 48




that Lanum knew of an excessive risk to Williams’s health yet disregarded that risk. He

therefore fails to state a claim against Lanum for denial of medical care.

       Williams’s allegations against the John Doe Defendants are for excessive force.

“[T]he unnecessary and wanton infliction of pain . . . constitutes cruel and unusual

punishment forbidden by the Eighth Amendment.” Hudson v. McMillian, 503 U.S. 1, 5

(1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Establishing an Eighth

Amendment claim of excessive force requires a showing that (1) “the alleged wrongdoing

was objectively ‘harmful enough’ to establish a constitutional violation,” and (2) “‘the

officials act[ed] with a sufficiently culpable state of mind.’” Hudson, 503 U.S. at 8

(quoting Wilson, 501 U.S. at 298, 303). The “core judicial inquiry” is “whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Id. at 6 (citing Whitley, 475 U.S. at 320-21).

       Williams alleges the four John Doe Defendants brutally assaulted him merely for

speaking his mind. These allegations would be sufficient to state an Eighth Amendment

claim of excessive force. However, service of process cannot be made on unidentified

parties, and the filing of a complaint against such unknown defendants does not toll the

running of the statute of limitation. See Wiggins v. Kimberly-Clark Corp., 641 F. App’x

545, 548-49 (6th Cir. 2016) (“The Sixth Circuit treats naming a specific individual in place

of a John Doe as joinder of a new party.” (citing Cox v. Treadway, 75 F.3d 230, 240 (6th

Cir. 1996))). Before Williams can proceed against these unnamed individuals he must first




                                             9
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 10 of 11                  PageID 49




identify them2 and re-allege his claims within the applicable one-year limitations period

set out in Tennessee Code Annotated 28-3-104(a)(1)(B).

       For the foregoing reasons, Williams’s complaint is subject to dismissal for failure

to state a claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, Williams

must be given an opportunity to amend his complaint.

       In conclusion, Williams’s original complaint is DISMISSED for failure to state a

claim pursuant to 28 U.S.C. §§ 1915(e)(2) (B)(ii) and 1915A(b)(1). However, leave to file

an amended complaint is GRANTED.

       Any amended complaint must be filed within twenty-one days after the date of

this order, on or before November 20, 2020. Williams is advised that an amended


       2
         Williams asks the Court to find out the names of the unidentified Defendants “through
counsel or T.D.O.C.” (ECF No. 1 at PageID 4, 7.) It is not the responsibility of the Court,
however, to identify the parties he wishes to sue.

                                              10
Case 1:20-cv-01168-JDT-cgc Document 10 Filed 10/30/20 Page 11 of 11                 PageID 50




complaint will replace the original complaint and must be complete in itself without

reference to the prior pleading. The amended complaint must be signed, and the text of the

amended complaint must allege sufficient facts to support each claim without reference to

any extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the amendment. Each claim for relief must be

stated in a separate count and must identify each Defendant sued in that count. If Williams

fails to file an amended complaint within the time specified, the Court will dismiss this

case with prejudice in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter

judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              11
